DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US Pub. 2016/0239956, which is continuation of publication WO 2014/143974 published on 9/18/2014) in view of Meyer (US Pub. 2017/0035286).  
With respect to claim 1, Kang discloses method of distinguishing between a plurality of retinal layers from vessel morphology information of retinal blood vessels in a 3D optical coherence tomography (OCT) image, comprising a plurality of OCT images, of at least a portion of a retina, (see paragraph 0006 and 0035) the method comprising:
using at least one computer programmed to perform (see figure 28, numerical 2810 processor):
obtaining a geometrical representation of a vascular tree or vessel network of retinal blood vessels from the 3D OCT image, (see figure 8, and paragraph 0006); 
evaluating at least one first morphological feature of at least one retinal blood vessel at each of a plurality of voxel locations in the geometrical representation, (see paragraph 0026, and figure 7) ; and
identifying a first region of interest based at least in part on evaluating the at least one first morphological feature of the plurality of blood vessels, (see paragraph 00365) as claimed.  
However, he fails to explicitly disclose 3D OCT images are of retinal blood vessels, (emphasis added); and identifying a first region of interest based on evaluating the at least one first morphological feature of the plurality of blood vessels, wherein the first region of interest comprises a particular retinal layer, (emphasis added), as claimed.  
Meyer teaches 3D OCT images are of retinal blood vessels (see Abstract), and identifying a first region of interest based on evaluating the at least one first morphological feature of the plurality of blood vessels, wherein the first region of interest comprises a particular retinal layer, (emphasis added), (see figure 8, 804, and paragraph 0032, to determine if the vessel in layers i.e. the region of interest for the particular layer by comparing.), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of the invention to combine the two references as they are analogous because they are solving similar problem of retina angiotrack.  The teaching of Meyer of using the 3D OCT images the retinal blood vessels images to identify the retinal regions can be incorporated in to the Kang’s system as Kang suggested (see Kang paragraph 0006, network of blood vessels).  

With respect to claim 2, combination of Kang and Meyer further discloses wherein identifying the first region of interest comprises constructing a likelihood function of voxels belong to the first region of interest and a smoothness constraint to force the first region of interest to be continuous, based on at least one morphological feature, (see Kang paragraph 0035) as claimed.

With respect to claim 3, combination of Kang and Meyer further discloses wherein evaluating at least one first morphological feature comprises determining a feature field comprising the at least one morphological feature at each of a plurality of voxel locations, and wherein identifying the first region of interest comprises evaluating the feature field (see Kang paragraph 0085) as claimed.  

With respect to claim 4, combination of Kang and Meyer further discloses wherein the feature field comprises a vessel diameter field, a vessel density field, a vessel branching point density field, vessel branch length field, vessel curvature field, vessel tortuosity field and/or a vessel branching angle field (see Kang paragraph 0007, figure 8) as claimed.

With respect to claim 5, combination of Kang and Meyer further discloses where the feature field is evaluated relative to known characteristics of each retinal layer (see Meyer paragraph 0024) as claimed.

With respect to claim 6, combination of Kang and Meyer further discloses wherein the at least one 3D OCT image comprises an OCT angiography (OCTA) image (see Meyer paragraph 0020) as claimed.

With respect to claim 7, Kang discloses method of distinguishing between a plurality of retinal layers from vessel morphology information of retinal blood vessels in a 3D optical coherence tomography (OCT) image, comprising a plurality of OCT images, of at least a portion of a retina, (see paragraph 0006 and 0035) the method comprising:
using at least one computer programmed to perform (see figure 28, numerical 2810 processor):
obtaining a geometrical representation of a vascular tree or vessel network of retinal blood vessels from the 3D OCT image, (see figure 8, and paragraph 0006); 
evaluating at least one first morphological feature of at least one retinal blood vessel at each of a plurality of voxel locations in the geometrical representation, (see paragraph 0026, and figure 7) ; and
determining that at least one first voxel location of the plurality of voxel locations (see paragraph 0083, last five lines wherein the location of each voxels are determined) belongs to a first layer of the plurality of retinal layers and that at least one second location of the plurality of voxel locations belongs to a second layer of the plurality of retinal layers based on evaluating the at least one first morphological feature.
However, he fails to explicitly disclose 3D OCT images are of retinal blood vessels, and 
determining that at least one first voxel location of the plurality of voxel locations belongs to a first layer of the plurality of retinal layers and that at least one second location of the plurality of voxel locations belongs to a second layer of the plurality of retinal layers based on evaluating the at least one first morphological feature, (emphasis added), as claimed.  
Meyer teaches 3D OCT images are of retinal blood vessels (see Abstract), and determining that at least one first voxel location of the plurality of voxel locations belongs to a first layer of the plurality of retinal layers and that at least one second location of the plurality of voxel locations belongs to a second layer of the plurality of retinal layers based on evaluating the at least one first morphological feature, (emphasis added), (see figure 5, voxel network is use to evaluate the local vessel direction, and paragraph 0026, first 10 lines wherein the voxel location is use to find the network of the vessels see figure 7 for the 2D representation of the voxel location on the layer) as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of the invention to combine the two references as they are analogous because they are solving similar problem of retina angiotrack.  The teaching of Meyer of checking the location of voxel as one of the layers can be incorporated in to the Kang’s system as Kang suggest the voxel analysis to come up with the position on the vessel (see paragraph 0006 of Kang), the modification yields a user friendly processing of the retina inspection/segmentation.   

With respect to claim 8, combination of Kang and Meyer further discloses the at least one computer is programmed to determine to which of the plurality of retinal layers each of the plurality of voxel locations belongs, (see Meyer paragraph 0026) as claimed.

With respect to claim 9, combination of Kang and Meyer further discloses the at least one first morphological feature comprises vessel directional vessel density field at each of the plurality of voxel locations, (see Kang paragraph 0020 for vector analysis “vessel directional”) as claimed.

With respect to claim 10, combination of Kang and Meyer further discloses evaluating the at least one morphological feature comprises evaluating a vessel diameter field, a vessel density field, a vessel branching point density field, vessel branch length field, vessel curvature field, vessel tortuosity field and/or a vessel branching angle field at each of the plurality of voxel locations relative to known characteristics of each retinal layer, (see Kang paragraph 0007, figure 8) as claimed.

With respect to claim 11, combination of Kang and Meyer further discloses evaluating the at least one morphological feature comprises determining a feature field comprising the at least one morphological feature at each of a plurality of voxel locations, and wherein determining a retinal layer comprises evaluating the feature field, (see Kang paragraph 0085, and Meyer figure 7 paragraph 0026, 0030, and paragraph 0026, first 10 lines wherein the voxel location is use to find the network of the vessels see figure 7 for the 2D representation of the voxel location on the layer) as claimed.

With respect to claim 12, combination of Kang and Meyer further discloses the feature field comprises a vessel diameter field, a vessel density field, a vessel branching point density field, vessel branch length field, vessel curvature field, vessel tortuosity field and/or a vessel branching angle field, (see Kang figures 2 and 8, and paragraph 0007), as claimed.  

With respect to claim 13, combination of Kang and Meyer further discloses the feature field is evaluated relative to known characteristics of each retinal layer, (see Meyer paragraph 0024) as claimed.

With respect to claim 14, combination of Kang and Meyer further discloses the 3D OCT image comprises an OCT angiography (OCTA) image, (see Meyer paragraph 0020) as claimed.

Claim 15 is rejected for the reasons as set forth in the rejections of claims 7+1, as claim 15 is claiming subject mater of similar scope as claimed in claims 7+1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663